DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
37 C.F.R. 1.84   Standards for drawings
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.
(r) Arrows. Arrows may be used at the ends of lines, provided that their meaning is clear, as follows:
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points;
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or
(3) To show the direction of movement.

2.	The drawings are objected to as failing to comply with 37 CFR 1.84 because:  
Figs. 1, 4, and 7, all contain reference numeral “10” invention (paragraph [0080]) pointing to different elements/systems.  The same reference character cannot be used to designate different parts; see 37 CFR 1.84(p)(4).  Reference numeral “10” is redundant and should be deleted from the drawings and the specification. 
Figs. 1 contains reference numerals “10”, “18”, and “20”, each with arrow pointing to the same element/system.  Note that the same element must be designated by the same reference numeral; see 37 CFR 1.84(p)(4) and (r).  
In Fig. 2, both reference characters “48” strut groove and “41” rear end with arrow point to the same element/area.  See 37 CFR 1.84(p)(4) and (r).  
In Fig. 3, there are two reference characters “44” outer apex, both of which incorrectly point to the entire strut.  See 37 CFR 1.84(r) - improper use of arrows.  
In Fig. 4, there are two reference characters “24” buccal wall; the reference character “24” with the arrow (near 26 and 25) incorrectly points to the lingual wall.
In Specification paragraph [0090] reference numeral “50” has been used to designate both “the bone foundation guide” and “the dental implant surgical guide”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation - 35 USC § 112(f)
3.    The following is a quotation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	In Applicant’s response filed 01/24/2022, Applicant has presented sufficient showing that the limitations “bone foundation guide” (claim 21 line 6; claim 24 line 4; claim 34 lines 2-3); “a bone foundation guide engagement feature configured to engage the bone foundation guide” (claim 21 line 6; claim 24 line 7; claim 34 line 6); and “a space configured to receive bone” (claim 21 line 8; claim 27 lines 1-2), do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  


Withdrawn previously indicated allowable subject matter
5.	The indicated allowability of claims 21-23 is withdrawn in view of the new ground(s) of rejection under Groscurth and Fisker as followed.  


Claim Rejections - 35 USC § 102 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 34-35 and 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Groscurth et al. (2017/0112592).  
Regarding claim 34, Groscurth et al. discloses a method, comprising: (a) positioning a combination of a first body 200 and a second body  (denture duplicate attachment 500)  along a buccal region of a first alveolar ridge of a patient (Fig 5; Fig. 15 step 1009).  The first body 200 comprising a bone foundation guide 200.  The second body 500 comprises: (i) an arched portion 500 configured to fit over and extend along the first alveolar ridge of the patient, and (ii) a bone foundation guide engagement feature 304 configured to engage the bone foundation guide 200 (Fig. 5; paragraph 103). 
Groscurth further discloses: (b) securing the first body 200 to the first alveolar ridge of the patient, the first body being secured along the buccal region of the first alveolar ridge of the patient (Fig. 15 steps 1010; and (c) removing the second body from the first body 200 (Fig. 15 steps 1010); and (d) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body 200 (“the base frame 200 …can be used as a bone reduction jig” paragraph 106). 
As to claim 35, the arched portion 500 includes a replication of dentition (Fig. 5). 
As to claim 38-40, Groscurth discloses engaging the second body 500 with the first body 200 before the act of positioning the combination of the first body 200 and the second body on the alveolar ridge, then removing the second body 500 from the first body 200 after the first body 200 is secured to the alveolar ridge, leaving the first body 200 secured to the alveolar ridge (Fig. 15 steps 1009-1010).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. in view of Fisker et al. (2017/0209235).  
Groscurth et al. discloses discloses the invention substantially as applied to cliam 34 above.  As to claims 36-37, Groscurth shows the second body 500 having bone foundation guide engagement feature being connectors 302 (Fig. 5; paragraph 103), failing to show the engagement feature being removable arms extending from the arch portion.  
Fisker et al. discloses a second body 4 with arched portion being attached onto the first body 2 (Fig. 1) by inserting engagement features (i.e. screw) extending from 15’ of arched portion 4 into corresponding receptacle 15 of first body 2 (Fig. 1; paragraph 76).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Groscurth’s engagement feature mechanism with screws attachably extending from the arched portion and inserted in the corresponding receptacle of the base frame as taught by Fisker et al. as an alternative suitable attachment mechanism yielding predictable successful results of attaching the first and second bodies. 



10.	Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Groscurth et al. (2017/0112592) in view of Fisker et al. (2017/0209235).  
Regarding claim 21, Groscurth et al. discloses: 
(a) engaging a first body 200 with a second body 500, the first body 200 comprising bone foundation guide 200, the second body 500 comprising: (i) an arched portion 500 configured to complement a first alveolar ridge of a patient, (ii) a bone foundation guide engagement feature (connector receptors 302) configured to engage the bone foundation guide (Fig. 5; paragraph 103), (iii) a space (undersurface thereof) configured to receive bone of first alveolar ridge when the second body is mounted to the first body and is secured to the first alveolar ridge.  That is, the first body 200 has cutout openings, which allows for bone to be received at the undersurface space of the second body 500 when mounted thereon the bone foundation guide 200 that is mounted on the alveolar ridge (Figs. 4D and 5). 
Groscurth fails to disclose the second body 500 having (iv) at least one cutout to enable visualization of bone of the first alveolar ridge of the patient while the second body is mounted to the bone foundation guide 200 that is secured on the alveolar ridge.  Fisker et al. discloses a denture 250 (Fig. 2b)  for engaging with a guide 2 placed on an alveolar ridge, wherein the denture 250 has at least a cutout (e.g. 251, 252, 253, 254, 255).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by including at least a cutout in the second body denture 500 as taught by Fisker in order to allow for visibility of the bone on the alveolar ridge to effectively locate the treatment sites on the alveolar ridge.  
Groscurth further discloses:  
(b) positioning the second body 500 over the first alveolar ridge of the patient while the second body is coupled with the first body 200, the space of the second body receiving bone of the first alveolar ridge of the patient during the act of positioning (Fig. 5; Fig. 15 step 1009); 
(c) securing the first body 200 to the first alveolar ridge of the patient while the second body 500 is coupled with the first body 200 (Fig. 15 steps 1009-1010); 
(d) removing the second body 500 from the first body 200 after the first body is secured to the first alveolar ridge of the patient, leaving the first body secured to the first alveolar ridge of the patient (step 1010); and -2-Serial No. 17/351,809 
(e) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body, after removing the second body from the first body (“the base frame 200 …can be used as a bone reduction jig” paragraph 106).
 As to claim 22, Groscurther discloses: bringing an engagement surface of the second body 500 into contact with one or more teeth of a second alveolar ridge of the patient (Fig. 5; paragraph 103 - “denture appliance 500 attached to the base frame... to verify the position… with patient’s bite”). 
As to claim 23, Groscurth fails to disclose inserting the bone foundation guide engagement feature into a corresponding receptacle in the first body 200.  Fisker et al. discloses inserting engagement features (i.e. screw) extending from 15’ of denture into corresponding receptacle 15 of base 2 (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Groscurth’s engagement feature mechanism with screws attachably extending from the arched portion and inserted in the corresponding receptacle of the base frame as taught by Fisker et al. as an alternative suitable attachment mechanism yielding predictable successful results of attaching the first and second bodies. 

Regarding claim 24, Groscurth et al. discloses a method, comprising: (a) positioning a combination of a first body 200 and a second body  (denture duplicate attachment 500)  along a buccal region of a first alveolar ridge of a patient (Fig 5; Fig. 15 step 1009).  The first body 200 comprising a bone foundation guide 200.  The second body 500 comprises: (i) an arched portion 500 configured to fit over and extend along the first alveolar ridge of the patient, and (ii) a bone foundation guide engagement feature 304 configured to engage the bone foundation guide 200 (Fig. 5; paragraph 103). 
Groscurth further discloses: (b) securing the first body 200 to the first alveolar ridge of the patient, the first body being secured along the buccal region of the first alveolar ridge of the patient (Fig. 15 steps 1010; and (c) removing the second body from the first body 200 (Fig. 15 steps 1010); and (d) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body 200 (e.g. Fig. 15 step 1005, or “the base frame 200 …can be used as a bone reduction jig” paragraph 106). 
Groscurth fails to disclose the at least a portion of bone of the first alveolar ridge of the patient is visible through the second body/denture 500.  Fisker et al. discloses a denture 250 (Fig. 2b)  for engaging with a guide 2 placed on an alveolar ridge, wherein bone of the alveolar ridge would be visible through the denture 250 via openings 251, 252, 253, 254, 255 (Figs. 1-2b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by including openings in the second body denture 500 to allow for the bone of the alveolar ridge be visible therethough as taught by Fisker in order to effectively locate the treatment sites on the alveolar ridge.  
As to claims 25-26 and 29-31, Groscurth discloses engaging the second body 500 with the first body 200 before the act of positioning the combination of the first body 200 and the second body on the alveolar ridge, then removing the second body 500 from the first body 200 after the first body 200 is secured to the alveolar ridge (Fig. 15 steps 1009-1010), leaving the first body 200 secured to the first alveolar ridge of the patient (paragraphs 140-141); and (d) performing one or both of bone augmentation or bone reduction on bone of the first alveolar ridge of the patient, adjacent to the first body 200 (“the base frame 200 …can be used as a bone reduction jig” paragraph 106).
As to claim 27, Groscurth discloses the second body 500 having -2-Serial No. 16/359,089 a space (undersurface thereof) configured to receive bone of first alveolar ridge when the prosthesis is mounted to the bone foundation guide and the bone foundation guide is secured to the first alveolar ridge.  That is, the bone foundation guide 200 has cutout openings, which allows for bone to be received at the undersurface space of the second body 500 when mounted thereon the bone foundation guide 200 that is mounted on the alveolar ridge (Figs. 4D and 5). 
As to claim 28, Groscurth fails to disclose the second body 500 having at least a cutout as claimed.  Fisker et al. discloses a denture 250 (Fig. 2b) having at least a cutout (e.g. 251, 252, 253, 254, 255).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Groscurth by including at least a cutout in the second body denture 500 as taught by Fisker in order to allow for visibility of the bone on the alveolar ridge to effectively locate the treatment sites on the alveolar ridge.  
As to claims 32-33, Groscurth further discloses engaging a third body 400 to the first body 200, the third body comprising a dental implant surgical guide 400 having a plurality of apertures 309a, preparing the bone to receive implants, installing the implants, and removing the third body 400 from the first body 200 (Fig. 9; paragraph 112). 

Response to Arguments
11.	In Applicant’s response filed 01/24/2022 have been fully considered and are found persuasive.  Upon further consideration, the claims are rejected under prior art in the ground(s) of rejection as detailed above.  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/           Examiner, Art Unit 3772